DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 23, 2020.  Claims 1 – 12 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over cited JP2007331652 A to Takeda (herein after “Takeda publication”) in view of cited WO2017002471 A1 to Oba (herein after “Oba publication") but citing to its corresponding U.S. Patent Application Publication No. 2018/0178766 A1.
As to claim 1,
the Takeda publication discloses a control apparatus for performing travel 
control of a vehicle, the control apparatus comprising: 
a sensor configured to detect a state around the vehicle (31, 33)(see ¶21 and ¶23); and 
a travel controller (50) configured to perform travel control for automated driving based on a detection result of the sensor (see ¶18 and ¶23), 
wherein the travel controller is configured to, in a case where a predetermined condition is satisfied, select a target stop position located in a latitudinal direction with respect to a direction in which the vehicle moves, according to selection criteria, and to stop the vehicle at the target stop position (see ¶12).
The Takeda publication, however, fails to disclose  
the selection criteria including at least one of 
a comparison between a speed of the vehicle and a threshold speed, and/or 
the presence of a surrounding vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding vehicle of the vehicle.
The Oba publication, on the other hand, discloses a braking event triggered by the presence of a surrounding emergency vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding emergency vehicle of the vehicle. (See ¶50 and ¶72.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Takeda publication so that the selection criteria includes at least one of a comparison between a speed of the vehicle and a threshold speed, and/or the presence of a surrounding vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding vehicle of the vehicle, as suggested by the Oba publication, in order to facilitate the vehicle braking sequence to stop the vehicle at the target stop position.

As to claim 7,
the Takeda publication discloses the invention substantially as claimed, including 
a control apparatus for performing travel control of a vehicle, the control apparatus comprising: a sensor configured to detect a state around the vehicle; and a travel controller configured to perform travel control for automated driving based on a detection result of the sensor (see ¶12, ¶18, ¶21 and ¶23 of the Takeda publication)
The Takeda publication, however, does not disclose 
the travel controller being configured to in a case where a predetermined 
condition is satisfied, select a target stop position located in a latitudinal direction with respect to a direction in which the vehicle moves, according to selection criteria, and to stop the vehicle at the target stop position, and the selection criteria include detection of an emergency vehicle behind the vehicle. 
The Oba publication, on the other hand, discloses a braking event triggered by the presence of a surrounding emergency vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding emergency vehicle of the vehicle. (See ¶50 and ¶72.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Takeda publication so that the travel controller is configured to in a case where a predetermined condition is satisfied, select a target stop position located in a latitudinal direction with respect to a direction in which the vehicle moves, according to selection criteria, and to stop the vehicle at the target stop position, and the selection criteria include detection of an emergency vehicle behind the vehicle, as suggested by the Oba publication, in order to facilitate the vehicle braking sequence to stop the vehicle at the target stop position.

As to claim 8,
the Takeda publication, as further modified by the Oba publication, is considered to disclose in a case where no emergency vehicle being detected behind the vehicle, the control apparatus selects, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling.

As to claim 9,
the Takeda publication, as further modified by the Oba publication, is considered to disclose the selection criteria further including at least one of the presence of a preceding vehicle within a threshold distance from the vehicle, and/or the presence of another vehicle around a side of the vehicle, and in a case where a preceding vehicle is present within the threshold distance from the vehicle or the other vehicle is present around the side of the vehicle, and an emergency vehicle is detected behind the vehicle, the control apparatus selects, as the target stop position, a travel path on which the vehicle is traveling.

As to claims 10 and 11,
the Takeda publication, as further modified by the Oba publication, is considered to disclose a vehicle, comprising: the control apparatus according to claim 1; and an actuator group controlled by the travel controller of the control - 23 -Hi 171674US01/P217-0640WOUS apparatus (see ¶36 of the Oba publication for “[an] actuator unit 45 [that] performs a drive operation during the automatic drive or the manual drive”.

As to claim 12,
the Takeda publication, as further modified by the Oba publication, is considered to disclose a method for controlling a vehicle that includes a sensor configured to detect a state around the self-vehicle and to perform travel control for automated driving based on a detection result of the sensor, the method comprising a step of, in a case where a predetermined condition is satisfied, selecting a target stop position located in a latitudinal direction with respect to a direction in which the vehicle moves, according to selection criteria, and stopping the vehicle at the target stop position, wherein the selection criteria include at least any of a comparison between a speed of the vehicle and a threshold speed, the presence of a surrounding vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding vehicle of the vehicle, and/or detection of an emergency vehicle behind the vehicle.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the Takeda publication in view of the Oba publication, and further in view of U.S. Patent Application Publication No. 2014/0121927 A1 to Hanita (herein after “Hanita publication”).
As to claim 2,
the modified Takeda publication discloses the invention substantially as claimed, except for
in a case where the speed is higher than the threshold speed, the control apparatus selects, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling.  
Once a predetermined condition exist such as an emergency where the driver cannot continue driving the vehicle due to a sudden illness or an indisposition during driving of the vehicle, automatic vehicle stop controls are old and well known for stopping the vehicle adjacent to a roadside, a lane edge, etc., as demonstrated by the Hanita publication.  (See ¶26.)   Such disclosure suggests in a case where the speed is higher than the threshold speed, the control apparatus selects, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Takeda publication so that in a case where the speed is higher than the threshold speed, the control apparatus selects, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling, as suggested by the Hanita publication, in order to avoid colliding with another object.

As to claim 3,
the Takeda publication, as further modified by the Hanita publication, is considered to disclose the selection criteria further include at least one of the presence of a preceding vehicle within a threshold distance from the vehicle, and/or the presence of another vehicle around a side of the vehicle, and in a case where no preceding vehicle is present within the threshold distance from the vehicle or no other vehicle is present around a side of the vehicle, the control apparatus selects, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Takeda publication in view of the Oba publication, and further in view of U.S. Patent Application Publication No. 2013/0085636 A1 to You et al. (herein after “You” or “You et al. publication”).
As to claim 4,
the modified Takeda publication discloses the invention substantially as claimed, except for
the selection criteria further including a size of a section that is adjacent to a travel path on which the vehicle is traveling, and in a case where a width of the section is smaller than a threshold width or a length of the section is smaller than a threshold length, the control apparatus selects the section as the target stop position.
Locating a parking space in which to parallel park is old and well known, as demonstrated by the You et al. publication who discloses “[a] parking control unit 110 [that judges] that parallel parking is possible from the fact that the determined size (for example, an entrance width W13' is more than a predetermined value (for example: a vehicle width (2.3 M)) of the determined parking area PA and less than another predetermined value (for example, a vehicle length (4.5 M)).” (See ¶87.)   Such disclosure suggests the selection criteria further including a size of a section that is adjacent to a travel path on which the vehicle is traveling, and in a case where a width of the section is smaller than a threshold width or a length of the section is smaller than a threshold length, the control apparatus selects the section as the target stop position.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Takeda publication such that the selection criteria further includes a size of a section that is adjacent to a travel path on which the vehicle is traveling, and in a case where a width of the section is smaller than a threshold width or a length of the section is smaller than a threshold length, the control apparatus selects the section as the target stop position, as suggested by the You et al. publication, in order to locate a proper size parking space.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the Takeda publication in view of the Oba publication, and further in view of U.S. Patent Application Publication No. 2016/0231746 A1 to Hazelton et al. (herein after “Hazelton” or “Hazelton et al. publication”).
As to claim 5,
the modified Takeda publication discloses the invention substantially as claimed, except for
in a case where the control apparatus does not select, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling, the control apparatus selects the travel path as the target stop position.  
Stopping a vehicle along its current path is not new, as demonstrated by the Hazelton et al. publication who discloses stopping a vehicle along the stop direction of the current vehicle path. (See ¶20 – ¶23.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Takeda publication so that in a case where the control apparatus does not select, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling, the control apparatus selects the travel path as the target stop position, as suggested by the Hazelton et al. publication, in order to avoid colliding with another object.



As to claim 6,
the Takeda publication, as further modified by the Hazelton et al. publication, is considered to disclose in a case where the control apparatus selects the travel path as the target stop position, the control apparatus selects, as the target stop position, a position that does not overlap a preceding vehicle or a rear vehicle of the vehicle, or a position that is offset from a center position of a travel lane.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666